NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-6008-17T3
                                                                     A-6011-17T3
                                                                     A-0416-18T3
                                                                     A-0669-18T3

NISSAN INFINITI LT,

          Plaintiff-Respondent,

v.

NICOLE G. DEJESUS,

     Defendant-Appellant.
______________________________

SANTANDER CONSUMER USA,

          Plaintiff-Respondent,

v.

JULIE A. DENGLER,

     Defendant-Appellant.
______________________________

FINANCIAL SERVICES VEHICLE
TRUST,

          Plaintiff-Respondent,
v.

ROY G. WILKINSON,

     Defendant-Appellant.
______________________________

FINANCIAL SERVICES VEHICLE
TRUST,

     Plaintiff-Respondent,

v.

JORDAN P. FELD,

     Defendant-Appellant.
________________________________

          Argued June 4, 2019 – Decided June 18, 2019

          Before Judges Fisher and Suter.

          On appeal from Superior Court of New Jersey, Law
          Division, Camden County, Docket Nos. SC-001247-18,
          SC-001252-18, SC-001246-18, and SC-001528-18.

          Timothy P. Smith argued the cause for appellants
          Nicole DeJesus, Julie A. Dengler, Roy G. Wilkinson,
          and Jordan P. Feld (Kinney Lisovicz Reilly & Wolff
          PC, attorneys; Timothy P. Smith, of counsel and on the
          briefs).

          Kari B. Samuels argued the cause for respondents
          Nissan Infiniti LT, Santander Consumer USA and
          Financial Services Vehicle Trust (Goldfein Claims
          Management, attorneys; Kari B. Samuels, on the
          briefs).

                                                                   A-6008-17T3
                                    2
PER CURIAM

      In these four appeals, which we consolidated for disposition in a single

opinion, we consider some of the same issues we previously rejected in Financial

Services Vehicle Trust v. Panter, 458 N.J. Super. 244 (App. Div. 2019). There,

we found that the owner of a leased vehicle, which was damaged by a

defendant's negligence, is entitled to pursue a claim for the vehicle's reduction

in value caused by the stigma of having its accident history revealed in databases

like CarFax. Id. at 249-50. Like the plaintiffs in Panter, plaintiffs here provided

expert evidence to support their claims that even though the vehicles were

restored to their pre-accident function and condition, their resale value was

reduced by their accident histories.     In adhering to our prior decision, we

conclude that these damage claims were viable and that defendants' arguments

that the recovery is too speculative to be legally countenanced are without merit.

      In each of these nonjury, small claim cases, the trial judge rendered

judgments in favor of the vehicle owners on this diminution theory.               In

Santander Consumer USA v. Dengler, the judge found in favor of plaintiff on

this claim and entered judgment in the amount of $950. The judge made similar

rulings and entered judgments in the other three cases in favor of plaintiffs in

similar amounts.


                                                                           A-6008-17T3
                                        3
      In appealing these judgments, each defendant argues that: (1) because the

vehicle was restored to its pre-accident appearance and condition, there could

be no further recovery; and (2) plaintiff's expert was erroneously permitted to

provide a net or personal opinion. As noted, we expressed our view of the legal

sufficiency of the identical diminution issue raised in Panter. For those reasons,

we reject defendants' similar arguments in these appeals.

      In Panter, we also rejected arguments about the sufficiency of the expert

testimony there offered. Id. at 257-59. The similar arguments posed here are

indistinguishable and are rejected for the same reasons expressed in Panter.

      All the other arguments posed by these defendants are of insufficient merit

to warrant further discussion in a written opinion. R. 2:11-3(e)(1)(E).

      The judgments under review in these four appeals are affirmed.




                                                                          A-6008-17T3
                                        4